           Case 3:18-cv-01251-VAB Document 107 Filed 03/19/21 Page 1 of 48




                                 UNITED STATES DISTRICT COURT
                                   DISTRICT OF CONNECTICUT


    KESHANNA D. STATEN,
         Plaintiff,

           v.                                                    No. 3:18-cv-01251 (VAB)

    SCOTT SEMPLE, Commissioner of the
    Department of Correction, in his individual
    and official capacities; and DR. GERALD
    VALLETTA; CO OLSEN; CO FRANCO
    PANNOFINO; CO PIERCE; CO
    MARTINEZ; and JOHN DOES 1-10, all in
    their individual capacities,
            Defendants.


             RULING AND ORDER ON MOTION FOR SUMMARY JUDGMENT
                         AND MOTION FOR SANCTIONS

          Keshanna D. Staten, administrator of the Estate of Karon Nealy, Jr., (“Plaintiff”) filed a

Complaint against Scott Semple, Commissioner of the Connecticut Department of Correction

(“DOC”) in his individual and official capacities; Dr. Gerald Valletta; Correctional Officer

David Olsen 1; Correctional Officer Franco Pannofino; Correctional Officer Pierce 2; Correctional

Officer Eduardo Martinez; and John Does #1-#10 3 seeking damages and injunctive relief under


1
 Parties use both “Olsen” and “Olson” to describe Defendant David Olson. The Court will use the spelling from Mr.
Olson’s affidavit. See Ex. 21 to Defs.’ Mot. for Summ. J., ECF No. 85-22 (Aug. 14, 2020).
2
  Counsel for Defendants filed an appearance for Correctional Officer Pierce, but subsequently were unable to
identify him or her. See Defs.’ Mot. for Summ. J., ECF No. 85 at 1 n. 2 (Aug. 14, 2020) (“Defs.’ Mot.”).
3
 John Does #1-#10 have also not been identified or served, nor are they represented by counsel for Defendants. See
Defs.’ Mot. at 1 n. 1. Defendants argue that claims against John Does #1-#10 should be dismissed for “insufficient
service of process in violation of Rule 4(e).” Id. Ms. Staten “concedes John Does #1-#10 should be dismissed.”
Mem. of L. in Opp’n to Defs.’ Mot. for Summ. J., ECF No. 94 at 59 (Nov. 12, 2020) (“Pl.’s Opp’n”) (emphasis
omitted). Ms. Staten contends that she did not become aware of the identities of the correction officers who
allegedly “took no action to provide medical assistance to Mr. Nealy,” id., until “the statute of limitations to serve
these [potential] defendants had long passed,” id. at 60. Ms. Staten “s[eeks] to move her case forward” without
amending her Complaint. Id. Accordingly, the Court will dismiss John Does #1-#10 from the case. Dietz v. Bouldin,
136 S. Ct. 1885, 1892 (2016) (“[D]istrict courts have the inherent authority to manage their dockets and courtrooms
with a view toward the efficient and expedient resolution of cases.”)

                                                          1
          Case 3:18-cv-01251-VAB Document 107 Filed 03/19/21 Page 2 of 48




42 U.S.C. § 1983 for allegedly denied and delayed medical care in violation of the Eighth and

Fourteenth Amendments. Compl., ECF No. 1 (July 26, 2018).4

         Scott Semple, Gerald Valletta, David Olsen, Franco Pannofino, and Eduardo Martinez

(collectively, “Defendants”) now move for summary judgment. Defs.’ Mot. Ms. Staten moves

for sanctions against them and their counsel. Pl. Keshanna Staten’s Second Mot. for Sanctions

Against Defs. Scott Semple, Dr. Gerald Valletta and Their Counsel, ECF No. 74 (July 9, 2020)

(“Pl.’s Mot.”).

         For the following reasons, Defendants’ motion for summary judgment is GRANTED in

part and DENIED in part. The Court GRANTS summary judgment for Commissioner Semple

and Correctional Officers Pannofino, Martinez, Olson, and Pierce, and DENIES summary

judgment as to Dr. Valletta.

         Ms. Staten’s motion for sanctions is GRANTED in part and DENIED in part. The

Court grants Ms. Staten leave, if she so chooses, to depose Mr. Greenwood now. Any expenses,

excluding attorney’s fees, associated with that deposition will be the responsibility of

Defendants. The Court denies Ms. Staten’s motion as to the other alleged violations.




4
 Because any claim for injunctive relief against any of the Defendants is moot, given Mr. Nealy’s death, any claim
for injunctive relief is dismissed from this case. See Gershanow v. Cty. of Rockland, No. 11-CV-8174 CS, 2014 WL
1099821, at *4 (S.D.N.Y. Mar. 20, 2014) (“The death of a party seeking injunctive relief will moot a case if
that death ‘makes it impossible for the court to grant any effectual relief whatever to a prevailing party.’” (quoting
Independence Party of Richmond Cnty. v. Graham, 413 F.3d 252, 255 (2d Cir. 2005)); cf. Prins v. Coughlin, 76 F.3d
504, 506 (2d Cir. 1996) (“It is settled in this Circuit that a transfer from a prison facility moots an action
for injunctive relief against the transferring facility. On the other hand, the transfer does not moot an action for
damages.” (citations omitted)).


                                                          2
          Case 3:18-cv-01251-VAB Document 107 Filed 03/19/21 Page 3 of 48




I.       FACTUAL AND PROCEDURAL BACKGROUND

             A. Factual Background 5

                     i.    Karon Nealy

         On November 18, 2013, seventeen-year-old Karon Nealy, Jr. arrived at the Connecticut

Department of Correction’s Manson Youth Institution (“MYI”) as an accused new entry. Defs.’

Local Rule 56(a)(1) Statement of Undisputed Material Facts, ECF No. 85-31 ¶ 1 (Aug. 14, 2020)

(“Defs.’ SMF”).

         Upon his entry to MYI, Mr. Nealy underwent an initial assessment, had his vital signs

taken, and answered a series of background questions. Id. ¶ 2. Medical personnel noted that

“there are no immediate/chronic medical/[mental health] concerns at this time.” Id. ¶ 3. They

also explained to Mr. Nealy how to seek health services at MYI, if needed. Id. He provided a

urine sample for a study on sexually transmitted diseases. Id. There were no referrals or

immediate concerns and he was not taking any medications. Id. Medical personnel also screened

Mr. Nealy for tuberculosis. Id.




5
 As noted by Defendants, Ms. Staten has complicated the determination of admitted facts in this case by her failure
to comply with Local Rule 56 in her response to Defendants’ Local 56(a) Statement of Material Facts. See Defs.’
Resp. to Pl.’s Rule 56(a)(2) Statement of Undisputed Material Facts and Additional Material Facts, ECF No. 101 at
1 (Feb. 1, 2021) (“Defs.’ Reply SMF”) (“Plaintiff’s Local Rule 56(a)(2) Statement of Undisputed Facts fails to
comply with the Federal and Local Rules of Civil Procedure in many respects, warranting all improperly supported
denials and all improperly supported statements to be discarded, and all facts supported by the evidence deemed
admitted.” (internal citations omitted)). In the absence of meaningful citations to the record, the Court may “deem[ ]
certain facts that are supported by the evidence admitted.” D. Conn. L. Civ. R. 56(a)(3); see Vermont Teddy Bear
Co. v. 1-800 BEARGRAM Co., 373 F.3d 241, 244 (2d Cir. 2004) (in adjudicating summary judgment, courts “must
be satisfied that the citation to evidence in the record supports the assertion”); Dolan v. Select Portfolio Servicing,
No. 03-cv-3285, 2016 WL 3512196, at *1 n.4 (E.D.N.Y. June 22, 2016) (“Where a party either (i) admits or (ii)
denies without citing to admissible evidence facts alleged in the opposing party's Local Rule 56.1 Statement, the
Court shall deem such facts undisputed.”); Auguste v. Dep't of Corrections, 424 F. Supp. 2d 363, 365 n.2 (D. Conn.
2006) (deeming defendants’ fact admitted because plaintiff did not submit a Local Rule 56(a)(2) statement);
Cashman v. Ricigliano, No. Civ. 3:02-cv-1423 (MRK), 2004 WL 1920798, at *1 n.2 (D. Conn. Aug. 25,
2004) (deeming facts in a Local Rule 56(a)(1) Statement admitted because the opposing party did not file a Local
Rule 56(a)(2) Statement). The Court therefore discusses facts where admitted or where not properly objected to by
Ms. Staten, and has noted, where necessary, any alleged factual disputes only where they are objected to with proper
citations to the record.

                                                          3
        Case 3:18-cv-01251-VAB Document 107 Filed 03/19/21 Page 4 of 48




       On November 19, 2013, mental health professionals also examined Mr. Nealy and

encouraged him to seek mental health services, if needed. Id. ¶ 4. Mr. Nealy declined to take a

HIV rapid screen test. Id. ¶ 5. The medical records indicated that he had suffered a gunshot

wound to his right lower leg a month before in October of 2013. Id.

       On November 25, 2013, Dr. O’Halloran examined Mr. Nealy. Id. ¶ 6. His vital signs and

other measures were normal, but he complained of jaw pain “pressure” and loose teeth; as a

result, a Dental Consultation was submitted for him to be seen. Id.

       On November 27, 2013, Mr. Nealy left DOC custody and returned to the home of his

mother, Keshanna Staten. Id. ¶ 7.

       On September 3, 2014, approximately nine months after his release from DOC custody,

Waterbury Police arrested Mr. Nealy and charged him with Assault in the First Degree. Id. ¶ 8.

The court set his bond at $250,000. Id.

       In the months before this arrest, Mr. Nealy had been living with his mother. Id. ¶ 9.

       On September 4, 2014, the day after his arrest, Mr. Nealy arrived at New Haven

Correctional Center (“NHCC”), as a pre-trial detainee. Id. ¶ 11. During his intake screening at

NHCC, he also had his vital signs taken, which were within normal limits. Id. ¶ 13. He denied

having any medical and mental health issues and was screened for tuberculosis. Id.

       On September 22, 2014, DOC transferred Mr. Nealy to MYI. Id. ¶ 14. A nurse examined

him and asked a series of questions. Id. ¶ 74. He denied any significant medical history and

taking any medications. Id. The nurse explained to him the procedure for submitting a sick call

request and he acknowledged that he understood. Id. Medical personnel also screened Mr. Nealy

for mental health issues and noted that he had been incarcerated for two weeks with no mental

health issues, and he denied any current psychiatric issues or needs. Id. ¶ 75.



                                                 4
        Case 3:18-cv-01251-VAB Document 107 Filed 03/19/21 Page 5 of 48




       About ten days later, on October 2, 2014, in response to his submission of a sick call

request, a Registered Nurse (“RN”) examined Mr. Nealy because he complained that “the joints

on [his] elbow hurt.” Id. ¶ 76.

       The RN completed a Patient Encounter/Nurse Sick Call form HR 401J dated October 2,

2014 and wrote: “+ elbow pain with movement, 7/10 pain level, but no duration.” Id. ¶ 77. The

RN also noted alopecia, a medical term for hair loss, but no details about its size or duration were

provided. Id. The RN noted that he was “negative NTV - no nausea or vomiting,” and his

baseline vitals were normal. Id.

       The RN instructed Mr. Nealy to avoid push-ups and pull-ups to prevent exacerbating the

pain. Id. ¶ 79. The RN added his name to the MD sick call list, because of his complaints of pain,

and issued him Motrin which was the nursing protocol. Id. ¶ 80.

       Two weeks later, on October 16, 2014, a RN saw Mr. Nealy again because of “a sore

throat for 3 days.” Id. ¶ 82. The Patient Encounter/Nurse Sick Call form HR 401J noted his vital

signs, temperature and weight, and his pain level was listed at 4/10 with the duration being three

days, but he denied other cold symptoms and he did not have a cough, congestion or fever. Id.

The nurse issued Mr. Nealy “Motrin 400 mg per nursing protocol.” Id. ¶ 84.

       A week later, on October 23, 2014, Mr. Nealy complained of bug bites and a nurse

examined him again. Id. ¶ 90. No bug bites were observed. Id. His vital signs were not taken, but

his height and weight were noted on the Patient Encounter/Nurse Sick Call form HR 401J. Id.

       Three days later, on October 26, 2014, Mr. Nealy reported to the medical unit for a sick

call encounter. Id. ¶ 91. He stated to an RN that he had an itchy rash, especially at nighttime. Id.

She reported that he was “antsy,” and was attempting to scratch both arms and hands; as a result,

she initiated the scabies protocol. Id.



                                                 5
        Case 3:18-cv-01251-VAB Document 107 Filed 03/19/21 Page 6 of 48




        A month later, on November 26, 2014, Mr. Nealy was called to the medical unit for a

sick call request, but he refused to go. Id. ¶ 92.

        A few weeks later, on December 18, 2014, Mr. Nealy’s name came up on the MD sick

call list and he met with Dr. Valletta for the first time. Id. ¶ 93. Dr. Valletta is board certified in

internal medicine with over eight years of experience in correctional health care. Id. ¶ 37. He has

been providing medical care to inmates within the Connecticut Department of Correction since

January 2012 and is familiar and experienced in correctional care. Id. After Dr. O’Halloran’s

retirement, Dr. Valletta had been the only doctor assigned to MYI in the fall of 2014, but in early

2015, id. ¶ 54, Advanced Practice Registered Nurse (“APRN”), see Pl.’s Opp’n at 11 (defining

“APRN”), Linda Kilbot had been hired for a full time, five-day-per-week assignment at MYI,

Defs.’ SMF ¶ 54.

        Dr. Valletta examined Mr. Nealy, although the parties dispute the thoroughness of this

examination. See id. ¶ 94 ( “Dr. Valletta met with Mr. Nealy and asked him a series of questions

to learn what his complaints were, and then he conducted a full and thorough physical

examination.”); Pl.’s Local Rule 56(a)(2) Statement of Undisputed Material Facts, ECF No. 94-1

¶ 94 (Nov. 12, 2020) (“Pl.’s SMF”) ( Ms. Staten “denies that Dr. Valletta asked a series of

questions to discern Mr. Nealy’s complaints and that Dr. Valletta conducted a full and thorough

physical examination” because “Dr. Valletta . . . did not have an independent recollection of the

December 2014 visit.”).

        Dr. Valletta testified that Mr. Nealy complained of pain in several joints, knees,

shoulders, wrists, and fingers, which Dr. Valletta described as polyarthralgias. Defs.’ SMF ¶ 96.

Dr. Valletta also stated that Mr. Nealy complained of fatigue, but he did not have a fever, chills,

or sweats, and no headaches or dizziness, nor respiratory, cardiovascular, or gastrointestinal



                                                     6
         Case 3:18-cv-01251-VAB Document 107 Filed 03/19/21 Page 7 of 48




issues. Id. Mr. Nealy did not report any weight loss, genital urinary symptoms, or a rash, and he

did not have any flu-like symptoms. Id. ¶ 97. Dr. Valletta asked Mr. Nealy questions as he

examined his joints looking for signs of arthritis, but he did not find any. Id. ¶ 98.

        Based on the medical records at the time, Dr. Valletta questioned whether Mr. Nealy’s

complaints were benign and temporary or due to an infectious etiology or inflammatory etiology.

Id. ¶ 99. “In Dr. Valletta’s medical opinion, there was no evidence that the reported rash was in

any way related to his underlying condition.” Id. ¶ 102. Ms. Staten denies the truth of this

allegation. See Pl.’s SMF ¶ 102.

         “After questioning and examining Mr. Nealy, Dr. Valletta was of the medical opinion

that Lyme disease was possibly the cause of his symptoms, because he had multiple joint pain

and fatigue, and these are very common symptoms for Lyme Disease.” Defs.’ SMF ¶ 105. Dr.

Valletta wanted “a blood test for Lyme Disease, but since a rheumatologic cause was still

possible, he also tested for [Antinuclear antibodies (“ANA”)], and rheumatoid factors, to be

thorough.” Id. ¶ 107. Antinuclear antibodies and rheumatoid factor are non-specific tests that, if

positive, could suggest the presence of underlying autoimmune disease or inflammatory disease.

Id. ¶ 110. The higher the prior probability that a patient has a systemic autoimmune disease, the

more likely the results of an ANA test will assist in establishing the diagnosis. Id. Patients may

have detectable serum RF 6 in a variety of rheumatic disorders. Id.

        Polyarticular pain in an adult is encountered frequently in clinical practice. Id. ¶ 108. The

causes include various self-limited illnesses, as well as others that are potentially disabling and

life-threatening. Id. A patient history and physical examination generally provide the most useful


6
 RF or “rheumatoid factors” are “proteins produced by [the] immune system that can attack healthy tissue in [the]
body.” Rheumatoid factor, Mayo Clinic, https://www.mayoclinic.org/tests-procedures/rheumatoid-factor/about/pac-
20384800 (last visited Mar. 19, 2021).


                                                       7
         Case 3:18-cv-01251-VAB Document 107 Filed 03/19/21 Page 8 of 48




diagnostic information, and supporting or confirmatory data are obtained from a laboratory,

imaging studies or, more rarely, from a tissue biopsy. Id.

         Dr. Valletta conducted a complete history and physical examination of Mr. Nealy, which

was appropriate for a patient presenting with polyarticular joint pain, since this symptom may be

the initial manifestation of a systemic illness. Id. ¶ 109. The list of causes of polyarticular pain is

lengthy and the diagnostic possibilities can be narrowed substantially depending upon whether or

not arthritis is present. Id. In the absence of clear-cut arthritis, the focus shifts to non-articular

sources of pain. Id.

         Dr. Valletta ordered the blood tests because of concerns with the cause of Mr. Nealy’s

symptoms and sought to discover that cause, or at least narrow down the possibilities. Id. ¶ 111.

         When Mr. Nealy’s blood test results came back from the lab, he reviewed

them and then signed his name to acknowledge his review and consideration of the results. Id.

¶ 112.

         The blood test results overall were normal. Id. ¶ 113. There was nothing of significance

that was elevated or abnormal. Id. Cytoplasmic staining was detected, the sed rate 7 was in the

normal range at 15, and his ANA was negative. Id. In Dr. Valletta’s professional medical

opinion, this was a very non-specific finding. Id. An ANA test is positive if it finds antinuclear

antibodies in the blood. Id. ¶ 114. About 95% of people with lupus will test positive for

antinuclear antibodies, but about 20% of people who test positive for ANA will not have lupus.

Id. A negative result, like Mr. Nealy had, means that the test found no ANAs. Id. ¶ 115.



7
  “Erythrocyte sedimentation rate, also referred to as sed rate or ESR, is a test that indirectly measures how much
inflammation is in the body.” Richter v. Metro. Life Ins. Co., No. 15CV8266 (LAK) (DF), 2017 WL 3172848, at *7
n. 14 (S.D.N.Y. Feb. 27, 2017), report and recommendation adopted in part, No. 15-CV-8266 (LAK), 2017 WL
3172763 (S.D.N.Y. July 24, 2017) (internal quotation marks omitted).


                                                        8
        Case 3:18-cv-01251-VAB Document 107 Filed 03/19/21 Page 9 of 48




               In December 2014, it was Dr. Valletta’s professional medical
               opinion within a reasonable degree of medical certainty that, based
               upon the information known to him at that time[,] Mr. Nealy’s
               physical history, physical exam, and lab results, there was no
               urgency or requirement to conduct further tests immediately,
               because Mr. Nealy had a negative ANA, and overall his blood test
               results were quite non-specific.

Id. ¶ 123. Ms. Staten claims, however, that Dr. Maurer, DOC’s Medical Director, id. ¶ 20, and

her expert indicate that “Mr. Nealy should have been referred to a rheumatologist.” Pl.’s SMF ¶

123. But Dr. Valletta wanted “to wait and see if Mr. Nealy’s symptoms improved with Motrin.”

Defs.’ SMF ¶ 125; see also Pl.’s SMF ¶ 125 (denying because Dr. Valletta did not independently

remember the encounter).

        On December 30, 2014, Mr. Nealy became involved in a Code Orange, an assault on

staff. Defs.’ SMF ¶ 134. He allegedly became hostile and threatened correctional staff after being

escorted to a cell in the Restrictive Housing Unit for making an unauthorized telephone call. Id.

A nurse in the medical unit examined Mr. Nealy, but he denied having any injuries. Id. ¶ 135.

The medical and mental health staff then cleared him for Restrictive Housing Unit placement. Id.

       While he was in the Restrictive Housing Unit, the nursing staff examined him and noted

no injuries, and Mr. Nealy did not express any to the nursing staff. Id. ¶ 136. He also refused

medication offered and returned other medication that he already had. Id.

       On January 7, 2015, a nurse in in the medical unit examined Mr. Nealy in response to a

sick call request. Id. ¶ 141. He reported having specific pain all over his body. Id. He said that his

neck “feels like it is going to break when [he] move[s],” and that his fingers were swollen when

he wakes up, and he was worried that he may have some type of cancer. Id. The nurse did not

observe any visible injury, but medical personnel continued to prescribe Motrin for his




                                                  9
        Case 3:18-cv-01251-VAB Document 107 Filed 03/19/21 Page 10 of 48




complaints of pain. Id. Medical personnel put Mr. Nealy on the MD sick call list. Id. ¶ 142

(explaining that this meant Mr. Nealy would be “examined by an MD, APRN, or PA”).

        On February 7, 2015, Mr. Nealy was seen for another nursing sick call patient encounter.

Id. ¶ 145. Mr. Nealy reported musculoskeletal pain throughout, with upper and lower joint pain

for two to three months, pain when touched below the knee, and a pain level of 9/10. Id. On

examination, the nurse did not observe any injury or trauma, though the left knee appeared larger

than the right on touch. Id. ¶ 146. This left knee swelling was consistent with Dr. Valletta’s

December 18, 2014 analysis of edema on the left knee. Id. ¶ 147. The nurse issued him ibuprofen

and he was put on the MD sick call list for the second time since January 7, 2015. Id. ¶ 148.

        On February 25, 2015, Mr. Nealy’s name came up on the MD sick call list and he

reported to the medical unit and was examined by APRN Linda Kilbot. Id. ¶ 157. During this

visit, Mr. Nealy told APRN Kilbot that he had generalized joint aches and pains for the past two

months and intermittent headaches. Id. ¶ 160. She noted that his December 2014 blood test was

negative for Lyme, ANA, rheumatology factors, CBC with differential, and his CMM, TSH and

RPR, the latter of which is a test for syphilis, which can cause arthritis, also were all negative. Id.

APRN Kilbot reportedly “did not order a new blood test[] because it had just been done two

months earlier in December 2014, and the results were normal, except for the cytoplasmic

staining, which was nonspecific finding given the negative ANA.” Id. ¶ 161.8

        APRN Kilbot tested Mr. Nealy’s pupils to determine potential cranial nerve involvement,

but they were equal and reactive to light, which is normal, thereby ruling out any disease of the




8
 Ms. Staten contends “[she] cannot know APRN Kilbot’s thoughts[] because she did not present an affidavit here,
and there is no first[-]person testimony supporting APRN Kilbot’s approach anywhere in the record.” Pl.’s SMF
¶ 161.

                                                      10
        Case 3:18-cv-01251-VAB Document 107 Filed 03/19/21 Page 11 of 48




optic nerve. Id. ¶ 163. She also gave Mr. Nealy a neurological examination to determine any

neurologic involvement, testing his cranial nerves, but they were found to be intact. Id. ¶ 164.

She checked his bilateral knee ligaments to determine any joint disorders or arthritis, but they

were also intact, and there was no crepitus, which is cracking in the joints, or any other non-

normalcy. Id. ¶ 165. APRM Kilbot recommended that Mr. Nealy increase his fluids, avoid squats

and basketball, and only do low-impact exercises, and issued him ibuprofen for the pain. Id. ¶

168.

        Later the same day, Mr. Nealy returned to the medical unit, but the nurse turned him

away. Id. ¶ 171. She noted that he had been seen by APRN Kilbot earlier in the day and did not

take his vital signs. Id.

        On March 11, 2015, Mr. Nealy missed a nursing medical appointment due to being in

court. Id. ¶ 173.

        On March 18, 2015, an unidentified RN examined Mr. Nealy. He reported “generalized

body aches and pains,” but he said that he improved with Motrin. Id. ¶ 174. Motrin was

continued and he was told to “follow up with any concerns.” Id.

        On March 19, 2015, Mr. Nealy had a sexually transmitted disease test. Id. ¶ 175.

        On April 9, 2015, Mr. Nealy got into a fist fight with an inmate while in the prison

school. Id. ¶ 179. A Code Blue was called. Id. He was examined by medical staff and found to

have a superficial abrasion on the back of his neck. Id. He was stable and denied any other

injuries. Id.

        On April 17, 2015, Mr. Nealy went to court where he pled guilty and was convicted of

First-Degree Assault and violating a Protective Order. Id. ¶ 177. The judge sentenced him to

eight years in prison, suspended after two years, with six years of special probation. Id.



                                                11
        Case 3:18-cv-01251-VAB Document 107 Filed 03/19/21 Page 12 of 48




       On May 15, 2015, an RN saw Mr. Nealy for a nursing sick call patient encounter. Id.

¶ 180. He reported to the RN that his “bones hurt, that he could not even lift stuff, play

basketball, or do exercises- pushups.” Id. He said that his pain was 6/10 and that he had seen the

doctor and was put on ibuprofen but needed to be seen again. Id. He also reported a nosebleed.

Id.

       Mr. Nealy’s vital signs were taken and were normal, but he had lost weight, down from

173.6 pounds on January 7, 2015 to 154.6 pounds that day. Id. ¶ 181. The RN submitted an MD

sick call request for him. Id. ¶ 183.

       On May 27, 2015, nursing staff brought Mr. Nealy to the medical unit for the MD sick

call and Dr. Valletta met with him. Id. ¶ 186. Dr. Valletta had not seen Mr. Nealy since

December 2014. Id.

        Mr. Nealy apparently “was alert . . . . [and] able to hear and understand what he was

asked, and he was able to respond verbally and converse in a normal tone without any apparent

hesitation, fear, or confusion.” Id. ¶ 189.

        “Upon examination, he did not have any dizziness, fever, chills, sweating, or bowel

issues, nor a rash.” Id. ¶ 190. Dr. Valletta specifically asked Mr. Nealy if he had a rash and he

denied it. Id. ¶ 191. Upon examination, he did not see any evidence of alopecia, a malar rash, or

discoid rash, nor did he see any evidence of oral ulcers. Id.

       Dr. Valletta examined his joints and ruled out arthritis, but acknowledged that Mr. Nealy

had arthralgias, which is the sensation of pain in the joints, and some inflammation. Id. ¶ 193.

        Dr. Valletta ordered new labs; routine hematology test, but not another test for the ANA

antibody. Id. ¶ 194. Dr. Valletta also ordered Naproxen for Mr. Nealy’s pain, replacing the

ibuprofen he was taking. Id. ¶ 195.



                                                12
        Case 3:18-cv-01251-VAB Document 107 Filed 03/19/21 Page 13 of 48




        Dr. Valletta ruled out Lyme disease, rheumatoid arthritis, any electrolyte disorders,

anemia, elevated white cell count, and any low or high platelet count, which goes along with

inflammation. Id. ¶ 196. Dr. Valletta also considered, but ruled out, renal disorders and

neurological disorders as a possible cause of Mr. Nealy’s pain. Id. ¶ 197.

        After his examination of Mr. Nealy, Dr. Valletta planned to follow up with him in six

weeks, as reflected in Dr. Valletta’s May 27, 2015 progress note, but this was before he had seen

the newest lab test results. Id. ¶ 200; see also Pl.’s SMF ¶ 200 (denying because Dr. Valletta did

not independently remember the encounter). After his visit with Dr. Valletta on May 27, 2015,

Mr. Nealy did not submit any further sick call requests. Defs.’ SMF ¶ 237.

        On June 4, 2015, eight days after being examined by Dr. Valletta, Mr. Nealy had another

fight with an inmate. Id. ¶ 238. Pepper spray was used to de-escalate the fight and gain the

compliance of both combatants. Id. Two correctional officers escorted Mr. Nealy across an MYI

courtyard, while he was handcuffed behind his back and followed by a correctional officer who

was operating a hand-held video camera. Id. Mr. Nealy was cooperative and compliant and was

able to walk without difficulty. Id. Mr. Nealy was asked if he wanted to go to a hospital and he

said no. Id.¶ 239.

        Correctional officers brought Mr. Nealy to a single cell and strip-searched him. Id. ¶ 241.

He sat down on the cell bunk without a shirt while a medical nurse examined him for injuries. Id.

She asked him a series of questions, and he denied having any injuries. Id. Then, a mental health

provider asked him if he had any mental health issues, and he denied any mental health issues as

well. Id.

        On June 4, 2015, Dr. Valletta returned to MYI for his weekly visit and reviewed Mr.

Nealy’s newest lab results. Id. ¶ 201. The new blood test results showed an elevated sed rate of



                                                13
           Case 3:18-cv-01251-VAB Document 107 Filed 03/19/21 Page 14 of 48




82, and a slightly abnormal hemoglobin result. Id. ¶ 202. A high sed rate is a broad inflammatory

marker. Id. ¶ 204. Mr. Nealy had an elevated sed rate of 82, not normal for a 19-year-old man –

the top range of normal is a rate of 15 – and the hemoglobin was slightly low, by 1/10th of a

point, but lower than in December 2014, which warranted a review to rule out lab error. Id. ¶

202. 9

                            After reviewing these labs, Dr. Valletta changed his original
                    treatment plan of following up in six weeks, to wanting to see Mr.
                    Nealy at his next visit to MYI on June 11, 2015, to discuss the
                    newest lab results in an effort to reach a diagnosis, given the lab
                    results showing the elevated [sed] rate and slightly abnormal
                    hemoglobin result.

Id. ¶ 203. 10

                     In order to have Mr. Nealy’s chart available to him on his next visit
                    to MYI on June 11, 2015, Dr. Valletta . . . put a sticky note . . . on
                    the lab result . . . [to] alert[] the nursing staff to produce Mr. Nealy’s
                    corresponding chart and the flagged lab for Dr. Valletta so that he
                    could evaluate everything under the context of his patient . . . and as
                    a reminder of why he was seeing him and why he ordered the tests.

    Id. ¶ 227. 11

           On June 11, 2015, Dr. Valletta reported to MYI, but did not meet with Mr. Nealy. Defs.’

SMF ¶ 230. In fact, Dr. Valletta never saw Mr. Nealy again. Id. ¶ 236.




9
 Dr. Johnny Wu, the Director of Correctional Managed Healthcare, see Defs.’ SMF ¶ 34, opined that these labs
could indicate a “myositis” or “some kind of abnormality going on with his muscles” or “muscle damage.” Dep. of
Johnny Wu, MD, Ex. C to Pl.’s Opp’n, ECF No. 93-3 at 106:23-107:3 (Nov. 12, 2020) (“Wu Dep.”). Dr. Wu further
opined the elevated creatine kinase could be “a mixed connective tissue disorder[,] . . . some kind of thyroid
disease[,] . . . [or] some kind of parasitic infection.” Id. at 107:10-15.
10
  Dr. Wu, at his deposition, also indicated that he would want to follow up with a patient within a week of viewing
such test results. Wu Dep. at 121:21-23. Dr. Wu suggested “more blood work” and a “consult.” Id. 107:16-25.
11
  Ms. Staten “denies that any document of any sticky note – be it original or copy - exists to verify this testimony.”
Pl.’s SMF ¶ 227. She alleges that “Dr. Wu was aware of sticky notes on charts, but was not sure if the note became
part of the medical record” or “if sticky notes on charts was proper practice.” Id.

                                                         14
         Case 3:18-cv-01251-VAB Document 107 Filed 03/19/21 Page 15 of 48




         On June 19, 2015, medical personnel called Mr. Nealy to the medical unit in response to

a sick call request, but when a nurse attempted to hand him the Naprosen that Dr. Valletta had

prescribed him for the pain, Mr. Nealy refused it. Id. ¶ 248; see also Pl.’s SMF ¶ 248 (denying

the allegation as inadmissible hearsay).

         On June 24, 2015, at 11:00 p.m., Correctional Officer Henry 12 was conducting a routine

tour when Mr. Nealy’s cellmate stopped him and said that Mr. Nealy needed medical attention.

Defs.’ SMF ¶ 249. Correctional Officer Henry asked Mr. Nealy if he was okay, but Mr. Nealy

did not respond. Id. ¶ 250. Officer Henry and another correctional officer, Officer Larson, 13

entered the cell to further check on Mr. Nealy. Id.

         On June 25, 2015, at approximately 1:25 a.m., medical personnel took Mr. Nealy to the

University of Connecticut Health Center (“UCHC” or “UConn”) by ambulance, where he was

admitted into the emergency room in the Department of Correction wing. Id. ¶ 258. Dr. Valletta

had not been working at MYI on the evening of June 24, 2015, or in the early morning hours of

June 25, 2015, and had not been on-call. Id. ¶ 296.

         While at the UConn Health Center, medical personnel diagnosed Mr. Nealy with

systemic lupus erythematosus, an autoimmune disease in which the immune system of the body

mistakenly attacks healthy tissue causing widespread inflammation and tissue damage in the

affected organs. Id. ¶ 306. It can affect the joints, skin brain, lungs, kidneys, and blood vessels.

Id.

         On July 27, 2015, medical personnel also conducted a repeat echocardiogram, and

determined that Mr. Nealy had a pericardial effusion, likely secondary to systemic lupus



12
   Correctional Officer Henry’s first name is redacted in the incident report. See Ex. 19 to Defs.’ Mot., ECF No. 85-
20 (Aug. 14, 2020).
13
   Corrections Officer Larson’s first name is redacted in the incident report. See Ex. 19.

                                                         15
         Case 3:18-cv-01251-VAB Document 107 Filed 03/19/21 Page 16 of 48




erythematosus. Id. ¶ 322. Although observed by medical personnel in cardiology and

cardiothoracic surgery, later that day, Mr. Nealy underwent sustained runs of supraventricular

tachycardia, 14 followed by bradycardia 15 and pulseless electrical activity (cardiac arrest). Defs,’

SMF ¶ 322.

         On July 27, 2015 at 7:04 p.m., Mr. Nealy died. Id. ¶ 325. The death certificate identified

the cause of Mr. Nealy’s death: multi-organ failure, secondary to sepsis lupus and macrophage

ariation syndrome, and ARDS, (acute respiratory distress syndrome, which is respiratory failure

due to the rapid accumulation of fluid in the lungs). Id. ¶ 329.

         On July 28, 2015, a post-mortem autopsy examination was conducted on Mr. Nealy’s

body. Id. ¶ 330. The autopsy identified the cause of death as Pulmonary Aspergillosis

Complicating Steroid Therapy for Treatment of Systemic Lupus Erythematosus. Id. ¶ 330.

                    ii.    Commissioner Semple

         During the time of Mr. Nealy’s care while in DOC custody, Commissioner Scott Semple

served as acting Commissioner of the DOC, after his promotion from his position as Warden at

Garner Correctional Institution, in December 2013. Id. ¶ 15. In this role, Commissioner Semple

had responsibility for overseeing the fiscal budget and custody matters for the different

correctional institutions in the state. Id. ¶ 16; Pl.’s SMF ¶ 16 (denying that these were

Commissioner Semple’s only obligations). He also had some level of control over how much

money was spent on healthcare, but he was not always successful in his negotiations with the

Legislature. Defs.’ SMF ¶ 17.


14
  Supraventricular tachycardia is defined as “a tachycardia [excessively rapid heartbeat] that originates above the
ventricles of the heart, as in the atria or the atrioventricular node.” Supraventricular Tachycardia, Dictionary.com,
https://www.dictionary.com/browse/supraventricular-tachycardia (last visited Mar. 17, 2021); Tachycardia,
Dictionary.com, https://www.dictionary.com/browse/tachycardia (last visited Mar. 17, 2021).
15
  Bradycardia is defined as “a slow heartbeat rate, usually less than 60 beats per minute.” Bradycardia,
Dictionary.com, https://www.dictionary.com/browse/bradycardia?s=t (last visited Mar. 17, 2021).

                                                         16
       Case 3:18-cv-01251-VAB Document 107 Filed 03/19/21 Page 17 of 48




       Correctional Managed Healthcare (“CMHC”), through the University of Connecticut

Health Center, by way of a contract entitled the Memorandum of Agreement (“MOA”), provided

health care to the DOC. Id. ¶ 18. From August 2012 to September 2018, this contract governed

all aspects of DOC inmate patient health care. Id.

       While Commissioner Semple “did not personally oversee CMHC, its medical staff, or its

provision of medical care to the inmate population in the State’s DOC facilities, because he did

not have any medical background,” id. ¶ 19, he arguably “inserted himself in medical decisions

regularly” and “prevented CMHC staff from entering facilities he controlled,” Pl.’s SMF ¶ 19.

       Commissioner Semple allegedly “relied on [the expertise of Dr. Kathy Maurer and

APRN Tim Bombard, who was a member of her medical staff] to ensure that CMHC was

complying with its contractual obligations set forth in the MOA, including sufficient medical

provider coverage at each correctional facility necessary to meet the needs of the inmate

population.” Defs.’ SMF ¶ 20. But Ms. Staten questions whether Commissioner Semple “ever

ensured CMHC was complying with its contractual obligations.” Pl.’s SMF ¶ 20.

       The MOA set forth a standard of care:

               It required that the healthcare provided to inmate patients shall be
               consistent with the generally accepted practice in the State as
               recognized by healthcare providers in the same or similar specialty
               as typically utilized to treat or manage a particular health condition,
               as recommended by national specialty bodies and practice
               evaluation agencies and as supported by peer-reviewed published
               scientific research.

Defs.’ SMF ¶ 21. Ms. Staten argues, however, that this was not “the only operative standard of

care definition.” Pl.’s SMF ¶ 21.

       Commissioner Semple also allegedly “depended on Dr. Maurer to ensure that CMHC

was providing this standard of care in DOC facilities,” Defs.’ SMF ¶ 23, and Ms. Staten “admits



                                                17
         Case 3:18-cv-01251-VAB Document 107 Filed 03/19/21 Page 18 of 48




that Dr. Maurer’s job was to ensure that CMHC met the standard of care.” Pl.’s SMF ¶ 23. There

is a dispute as to whether Dr. Maurer understood that there were medical staffing issues at MYI.

Compare Defs.’ SMF ¶ 32 (“[Dr. Maurer] never told [Commissioner] Semple, or Deputy

Commissioner Cepelak, that there were medical understaffing issues at MYI in 2015, because it

was her understanding was that MYI was fully staffed.”) with Pl.’s SMF ¶ 32 (“Dr. Maurer’s

recorded attendance at meetings where medical staffing shortages at MYI was discussed shows

she knew MYI was not fully staffed . . . On July 1, 2015, Defendant Semple certainly knew that

staffing was an issue with CMHC when he wrote a letter to CMHC executive director Dr. Robert

Trestman, copying Dr. Maurer, demanding a report by July 31, 2016 of CMHC staffing levels at

all facilities.”).

         Meanwhile, Dr. Valletta, who had “to work at three different facilities [which] made it

difficult for [him] to keep up with the demands,” Defs.’ SMF ¶ 138, “did not relay these

concerns to anyone else; not Commissioner Semple, not Deputy Commissioner Cepelak, not Dr.

Maurer, not APRN Bombard, not anyone.” Id. ¶ 140.

             B. Procedural History

         On July 26, 2018, Ms. Staten filed her Complaint. Compl.

         On November 5, 2018, Defendants filed their Answer. Answer, ECF No. 26 (Nov. 5,

2018).

         On June 18, 2019, Defendants moved for a protective order. Defs.’ Mot. for Protective

Order, ECF No. 48 (June 18, 2019).

         On October 4, 2019, Ms. Staten moved to compel production by Defendants. Pl.’s Mot.

to Compel Produc. by Defs., ECF No. 53 (Oct. 4, 2019).




                                                18
       Case 3:18-cv-01251-VAB Document 107 Filed 03/19/21 Page 19 of 48




       On December 31, 2019, Ms. Staten moved for sanctions against Defendants. Pl.

Keshanna Staten’s Mot. for Sanctions for Disc. Misconduct Against Defs. Scott Semple, Dr.

Gerald Valletta and Their Counsel, ECF No. 57 (Dec. 31, 2019).

       On January 26, 2020, the Court granted Defendants’ motion for a protective order and

Ms. Staten’s motion to compel production and denied Ms. Staten’s motion for sanctions. Order,

ECF No. 59 (Jan. 26, 2020).

       On February 10, 2020, Ms. Staten renewed her motion for sanctions. Pl. Keshanna

Staten’s Renewed Mot. for Sanctions Against Defs. Scott Semple, Dr. Gerald Valletta and Their

Counsel, ECF No. 62 (Feb. 10, 2020).

       On April 7, 2020, the Court denied as moot the renewed motion for sanctions as “it

appear[ed] the requested discovery [had] been provided.” Order, ECF No. 71 (Apr. 7, 2020).

       On July 9, 2020, Ms. Staten filed a second motion for sanctions with an accompanying

memorandum of law. Pl.’s Mot.; Pl. Keshanna Staten’s Second Mot. for Sanctions Against Defs.

Scott Semple, Dr. Gerald Valletta and Their Counsel, ECF No. 74-1 (July 9, 2020).

       On July 30, 2020, Defendants opposed Ms. Staten’s second motion for sanctions. Defs.’

Opp’n to Pl. Staten’s Second Mot. for Sanctions Against Defs. Scott Semple, Dr. Valletta, and

Their Counsel, ECF No. 78 (July 30, 2020) (“Defs.’ Opp’n”).

       On August 5, 2020, Ms. Staten replied to Defendants’ opposition. Pl. Keshanna Staten’s

Reply to Defs.’ Obj. to Her Second Mot. for Sanction Against Defs. Scott Semple, Dr. Gerald

Valletta, and Their Counsel, ECF No. 79 (Aug. 5, 2020) (“Pl.’s Reply”).




                                              19
       Case 3:18-cv-01251-VAB Document 107 Filed 03/19/21 Page 20 of 48




       On August 14, 2020, Defendants moved for summary judgment with supporting

documents. Defs.’ Mot.; Defs.’ Mem. of L. in Supp. of Their Mot. for Summ. J., ECF No. 85-30

(Aug. 14, 2020) (“Defs.’ Mem.”); Defs.’ SMF.

       On November 12, 2020, Ms. Staten objected the Defendants’ motion for summary

judgement and provided supporting documents. Mem. of L. in Opp’n to Defs.’ Mot. for Summ.

J., ECF No. 94 (Nov. 12, 2020) (“Pl.’s Opp’n”); Pl.’s SMF”.

       On February 1, 2021, Defendants’ replied to Ms. Staten’s opposition and Local Rule

56(a)(2) Statement. Defs.’ Reply to Pl.’s Opp’n to Their Mot. for Summ. J., ECF No. 102 (Feb.

1, 2021) (“Defs.’ Reply”); Defs.’ Reply SMF.

       On March 2, 2021, the Court sua sponte granted Ms. Staten leave to file a sur-reply

addressing a recent Second Circuit decision and its impact on her supervisory liability claim

against Commissioner Semple. Order, ECF No. 104 (Mar. 2, 2021).

       On March 8, Ms. Staten filed a sur-reply. Pl.’s Sur-Reply to Defs.’ Reply to Pl.’s Opp’n

to Mot. for Summ. J., ECF No. 105 (Mar. 8, 2021) (“Pl.’s Sur-Reply”).

       On March 9, 2021, the Court held oral argument on the pending motions. Min. Entry,

ECF No. 106 (Mar. 9, 2021).

II.    STANDARD OF REVIEW

       A. Motion for Summary Judgment

       A court will grant a motion for summary judgment if the record shows no genuine issue

as to any material fact, and the movant is “entitled to judgment as a matter of law.” Fed. R. Civ.

P. 56(a). The moving party bears the initial burden of establishing the absence of a genuine

dispute of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). The non-moving

party may defeat the motion by producing sufficient evidence to establish that there is a genuine



                                                20
       Case 3:18-cv-01251-VAB Document 107 Filed 03/19/21 Page 21 of 48




issue of material fact for trial. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986). “[T]he

mere existence of some alleged factual dispute between the parties will not defeat an otherwise

properly supported motion for summary judgment; the requirement is that there be no genuine

issue of material fact.” Id. at 247–48 (emphasis in original).

       “[T]he substantive law will identify which facts are material.” Id. at 248. “Only disputes

over facts that might affect the outcome of the suit under the governing law will properly

preclude the entry of summary judgment.” Id.; see Graham v. Henderson, 89 F.3d 75, 79 (2d Cir.

1996) (“[M]ateriality runs to whether the dispute matters, i.e., whether it concerns facts that can

affect the outcome under the applicable substantive law.” (citing Anderson, 477 U.S. at 248)).

       “The inquiry performed is the threshold inquiry of determining whether there is the need

for a trial—whether, in other words, there are any genuine factual issues that properly can be

resolved only by a finder of fact because they may reasonably be resolved in favor of either

party.” Anderson, 477 U.S. at 250. When a motion for summary judgment is supported by

documentary evidence and sworn affidavits and “demonstrates the absence of a genuine issue of

material fact,” the non-moving party must do more than vaguely assert the existence of some

unspecified disputed material facts or “rely on conclusory allegations or unsubstantiated

speculation.” Robinson v. Concentra Health Servs., Inc., 781 F.3d 42, 44 (2d Cir. 2015).

       The party opposing the motion for summary judgment “must come forward with specific

evidence demonstrating the existence of a genuine dispute of material fact.” Id. “If the evidence

is merely colorable, . . . or is not significantly probative, . . . summary judgment may be

granted.” Anderson, 477 U.S. at 250 (citing Dombrowski v. Eastland, 387 U.S. 82, 87 (1967)

(per curiam); First Nat’l Bank of Ariz. v. Cities Serv. Co., 391 U.S. 253, 290 (1968)).




                                                21
        Case 3:18-cv-01251-VAB Document 107 Filed 03/19/21 Page 22 of 48




        A court must view any inferences drawn from the facts in the light most favorable to the

party opposing the summary judgment motion. See Dufort v. City of N.Y., 874 F.3d 338, 343 (2d

Cir. 2017) (“On a motion for summary judgment, the court must ‘resolve all ambiguities and

draw all permissible factual inferences in favor of the party against whom summary judgment is

sought.’” (quoting Estate of Gustafson ex rel Reginella v. Target Corp., 819 F.3d 673, 675 (2d

Cir. 2016)). A court will not draw an inference of a genuine dispute of material fact from

conclusory allegations or denials, see Brown v. Eli Lilly & Co., 654 F.3d 347, 358 (2d Cir. 2011),

and will grant summary judgment only “if, under the governing law, there can be but one

reasonable conclusion as to the verdict,” Anderson, 477 U.S. at 250.

        When deciding a motion for summary judgment, a court may review the entire record,

including the pleadings, depositions, answers to interrogatories, admissions, affidavits, and any

other evidence on file to determine whether there is any genuine issue of material fact. See Fed.

R. Civ. P. 56(c) (“A party asserting that a fact cannot be or is genuinely disputed must support

the assertion by . . . citing to particular parts of materials in the record, including depositions,

documents, electronically stored information, affidavits or declarations, stipulations . . .

admissions, interrogatory answers, or other materials.”). In reviewing the record, a court must

“construe the evidence in the light most favorable to the non-moving party and to draw all

reasonable inferences in its favor.” Gary Friedrich Enters., LLC v. Marvel Characters, Inc., 716

F.3d 302, 312 (2d Cir. 2013). If there is any evidence in the record from which a reasonable

factual inference could be drawn in favor of the non-moving party for the issue on which

summary judgment is sought, then summary judgment is improper. See Sec. Ins. Co. of Hartford

v. Old Dominion Freight Line Inc., 391 F.3d 77, 82-83 (2d Cir. 2004).




                                                  22
         Case 3:18-cv-01251-VAB Document 107 Filed 03/19/21 Page 23 of 48




III.     DISCUSSION

              A. Deliberate Indifference

         Section 1983 enables a plaintiff to bring a cause of action for “redress” against any

person who, under color of state law “subjects, or causes to be subjected, any citizen of the

United States . . . to the deprivation of any rights, privileges, or immunities secured by the

Constitution and laws.” 42 U.S.C. § 1983. The Supreme Court has held that deliberate

indifference to a prisoner's serious medical need constitutes “unnecessary and wanton infliction

of pain” in violation of the Eighth Amendment, as made applicable to the states by the

Fourteenth Amendment. See Estelle v. Gamble, 429 U.S. 97, 104 (1976). As a result, these

claims are actionable under Section 1983.16

         To prevail on a deliberate indifference claim, a plaintiff must prove both objective and

subjective elements. See Salahuddin v. Goord, 467 F.3d 263, 279–81 (2d Cir. 2006).

                     i.     Objective Element

         The objective “‘medical need’ element measures the severity of the alleged deprivation”

of medical care. Smith v. Carpenter, 316 F.3d 178, 183–84 (2d Cir. 2003). In assessing the

objective prong, there must be a determination of (a) “whether the prisoner was actually deprived

of adequate medical care,” and (b) “whether the inadequacy in medical care is sufficiently




16
  Defendants contend Ms. Staten did not properly plead a Fourteenth Amendment violation against Dr. Valletta
during the time Mr. Nealy was a pre-trial detainee. See Defs.’ Mem at 2. Ms. Staten argues that her pleadings were
adequate, and Defendants waived this challenge by not specifically raising it in their Answer. Pl.’s Opp’n at 37. As
will be discussed further below, the essence of Ms. Staten’s claim against Dr. Valletta relates to events that occurred
in 2015, when Mr. Nealy was convicted and therefore was subject to the Eighth Amendment. See Compl. at 25-26.
Interactions or events concerning Dr. Valletta and Mr. Nealy that occurred while Mr. Nealy was a pre-trial detainee
all involve the same course of treatment and may be imputed to Dr. Valletta for the entire course of treatment. As no
one contests that Ms. Staten adequately pled an Eighth Amendment violation against Dr. Valletta, see Compl. at 25-
26, and there is no independent alleged violation that occurred only while Mr. Nealy was a pre-trial detainee, Ms.
Staten’s deliberate indifference claim may proceed under the Eighth Amendment, but there is no basis for a separate
Fourteenth Amendment claim to move forward.

                                                         23
       Case 3:18-cv-01251-VAB Document 107 Filed 03/19/21 Page 24 of 48




serious” to constitute a constitutional violation. Salahuddin, 467 F.3d at 279–80. These inquiries

are highly fact-specific. See Smith, 316 F.3d at 185.

       “The objective prong requires a showing that the plaintiff's medical need or condition

was ‘a serious one.’” Gonzalez v. Maurer, No. 3:17CV1402(MPS), 2020 WL 292275, at *6 (D.

Conn. Jan. 21, 2020) (quoting Brock v. Wright, 315 F.3d 158, 162-63 (2d Cir. 2003)). For an

ailment to qualify as sufficiently serious, typically, the Eighth Amendment contemplates “a

condition of urgency that may result in degeneration or extreme pain.” Chance v. Armstrong, 143

F.3d 698, 702 (2d Cir. 1998) (internal quotation marks omitted). In determining the severity of

the medical need, a variety of factors are considered, including but not limited to whether the

impairment is one that a reasonable doctor or patient would find important and worthy to treat,

whether the condition affects the daily activities of an individual, and whether the condition is

accompanied by chronic and substantial pain. Id. at 702–703. There also may be consideration of

“the absence [or type] of adverse medical effects or demonstrable physical injury” as well as any

unreasonable and very likely risk of future harm, even if physical harm is not currently

present. Smith, 316 F.3d at 187–88 (citations omitted); Salahuddin, 467 F.3d at 280 (“This

[objective] inquiry requires the court to examine how the offending conduct is inadequate and

what harm, if any, the inadequacy has caused or will likely cause the prisoner”); see also Helling

v. McKinney, 509 U.S. 25, 35 (1993) (finding the potential future health risk caused by exposure

to environmental tobacco smoke could form the basis for relief under the Eighth Amendment).

       In cases where interruption of treatment is at stake (as compared to no treatment at all),

the harm or the risk of harm faced by a prisoner due to this temporary deprivation, rather than the

nature of the underlying condition itself, must be considered. Smith, 316 F.3d at 185–86.




                                                24
       Case 3:18-cv-01251-VAB Document 107 Filed 03/19/21 Page 25 of 48




       Defendants argue that “at no time during Dr. Valletta’s care and treatment of Mr. Nealy

. . . were Mr. Nealy’s medical needs serious by any medical standard, or so obvious that even a

lay person would easily recognize the necessity for a doctor’s attention.” Defs.’ Mem. at 39.

They contend that, in December 2014, “[t]here were no medically recognized indicators that he

had an illness that was a ‘condition of urgency, one that may produce death, degeneration, or

extreme pain.” Id. at 43 (citing Hathaway v. Coughlin, 37 F.3d 63, 66 (2d Cir. 1994)). In

Defendants’ view, Mr. Nealy’s “physical and daily life activity at that time also ruled out him

having a serious medical condition” because “[h]e was active and able to perform daily activities

without any ‘obvious manifestations of pain and injury.’” Id. (quoting Blackmore v. Kalamasoo

Cty., 390 F. 3d 890, 899 (6th Cir. 2004)). Defendants argue that “there was no urgency or

medical requirement for Dr. Valletta to conduct further tests immediately,” citing Mr. Nealy’s

“negative ANA” and “non-specific” blood test results. Id. at 44. They contend that “[w]ithout the

benefit of 20/20 hindsight . . ., no one would have reasonably been able to diagnose lupus, or [in

December 2014], any other serious or [r]heumatological problem.” Id.

       Defendants further argue that, in 2015, “[t]hough Dr. Valletta had no doubt that Mr.

Nealy had chronic, unresolved symptoms, there were no indicators that he had a serious medical

condition.” Id. at 50. They maintain that “[a]ll of Mr. Nealy’s physical examinations, tests, and

blood test results to date had ruled out Lyme [d]isease, [l]upus, rheumatoid arthritis, any

electrolyte disorders, anemia, syphilis, elevated white cell count, any low or high platelet count

. . . , renal disorders, and neurological disorders.” Id. Defendants argue “[w]hatever was causing

his symptoms was reasonably believed to be benign, because the physical and medical tests ruled

out any serious medical condition, as did his in[-]person appearance.” Id. They contend that

“there is no evidence of what triggered the sudden deterioration in Mr. Nealy’s health on June



                                                25
       Case 3:18-cv-01251-VAB Document 107 Filed 03/19/21 Page 26 of 48




24, 2015, other than it is now known that he had a very rare and aggressive disease,” but argue

this diagnosis “was not known five weeks earlier on May 17, 2015[] when he did not present

with any evidence of a serious medical condition.” Id. at 52.

       Ms. Staten responds that “Mr. Nealy’s presentation in December 2014 with complaints of

chronic pain place[s] him into the realm of an objectively sufficiently serious medical condition,

sufficient to overcome summary judgement.” Pl.’s Opp’n at 40. “This [pain] alone,” Ms. Staten

argues, “satisfies the requirement that Mr. Nealy presented to [Dr.] Valletta with a serious

condition.” Id. In addition, Ms. Staten contends that “Mr. Nealy’s medical record . . . contained

complaints and assessment of alopecia or body rash.” Id. She argues that “[w]hen analyzing all

these conditions in combination, in a 19-year-old young man, a reasonable trier of fact could

conclude that Mr. Nealy presented to [Dr.] Valletta in December 2014 and May 2015 with a

serious medical condition.” Id. at 40-41.

       Defendants reply that “the admissible evidence . . . establish[es] that at no time during

Dr. Valletta’s care and treatment of Mr. Nealy in December 2014 . . ., or in May 2015 . . . were

his medical needs known to be serious.” Defs.’ Reply at 16 (citing Nance v. Kelly, 912 F.2d 605,

607 (2d Cir. 1990)). They contend that “[a] medical need is ‘serious’ if it is one that has been

diagnosed by a physician as mandating treatment, or one that is so obvious that even a lay person

would easily recognize the necessity for a doctor’s attention.” Id. at 16-17 (quoting Gaudreault

v. Municipality of Salem, 923 F.2d 203, 208 (1st Cir. 1990)). Defendants argue that “Mr. Nealy

did not have alopecia; he had stress induced hair loss that resolved itself and is why it was never

noted by any medical provider.” Id. at 17. They also suggest that Mr. Nealy’s participation in

fights with other inmates indicates the lack of a serious medical condition. Id. at 17, 20, 22.

Defendants maintain “not one of the multiple medical providers in any of [Mr. Nealy’s] eleven



                                                26
        Case 3:18-cv-01251-VAB Document 107 Filed 03/19/21 Page 27 of 48




encounters noticed anything in his blood test results, chart, or complaints that suggested to them

that he has a serious medical condition.” Id. at 23.

       The Court disagrees.

       Although, lupus is “is generally regarded as a serious medical condition,” Wesley v.

O'Connor-Ryerson, No. 9:08-CV-0953 NAM/DEP, 2011 WL 6103031, at *7 (N.D.N.Y. Oct. 27,

2011), report and recommendation adopted, 2011 WL 6112131 (N.D.N.Y. Dec. 7, 2011) (also

collecting cases), medical staff at MYI were unaware that Mr. Nealy had systemic lupus

erythematosus during his time in MYI, see Defs.’ SMF ¶ 306 (noting Mr. Nealy was diagnosed

with systemic lupus erythematosus in the hospital). The factors used to determine whether a

medical condition is serious, however, are not limited to whether the treating physician is aware

of the condition, but also include “the existence of an injury that a reasonable doctor or patient

would find important and worthy of comment or treatment; the presence of a medical condition

that significantly affects an individual's daily activities; or the existence of chronic and

substantial pain.” Chance, 143 F.3d at 702 (alteration omitted).

       Even without the specific diagnosis, Mr. Nealy’s symptoms, which the MYI medical staff

were aware of, are indicative of a serious medical condition. Mr. Nealy repeatedly complained of

pain during his time at MYI. See Defs.’ SMF ¶¶ 6, 77, 80, 96, 141, 145, 160, 174, 180, 193. This

suggests “the existence of chronic and substantial pain,” Chance, 143 F.3d at 702, sufficient to

constitute a serious medical condition. Mr. Nealy’s steep “degeneration,” id., and ultimate

passing further clarify his medical condition as serious. Moreover, as discussed further below,

Dr. Valletta considered Mr. Nealy’s symptoms and test results serious enough to escalate his

planned treatment schedule. See Defs.’ SMF ¶ 203 (“After reviewing [Mr. Nealy’s] labs, Dr.




                                                 27
        Case 3:18-cv-01251-VAB Document 107 Filed 03/19/21 Page 28 of 48




Valletta changed his original treatment plan of following up in six weeks, to wanting to see Mr.

Nealy at his next visit to MYI.”).

       Mr. Nealy did not have a cut or headache. See, e.g., Taylor v. Smolinski, No. 01-CV-

0158E(F), 2003 WL 21383015, at *3 n. 10 (W.D.N.Y. Apr. 18, 2003) (collecting cases where

courts determined medical conditions were not sufficiently serious). He had an autoimmune

disease that cost him his life. See Defs.’ SMF ¶¶ 329-30 (noting Mr. Nealy’s cause of death to be

a complication related to his lupus). Despite Defendants’ assertions otherwise, at minimum, there

is a genuine issue of material fact as to whether Mr. Nealy had an objectively serious medical

condition.

       Accordingly, summary judgment cannot be granted as to Ms. Staten’s deliberate

indifference claim against Dr. Valletta, based on the absence of the objective element, a serious

medical condition.

                  ii.   Subjective Element

       For the subjective element of an Eighth Amendment violation, “the charged official must

act with a sufficiently culpable state of mind.” Salahuddin, 467 F.3d at 280 (2d Cir. 2006). “In

medical-treatment cases not arising from emergency situations, the official's state of mind need

not reach the level of knowing and purposeful infliction of harm; it suffices if the plaintiff proves

that the official acted with deliberate indifference to inmate health.” Id. “This mental state

requires that the charged official act or fail to act while actually aware of a substantial risk that

serious inmate harm will result” and that the charged official “must be subjectively aware that

his conduct creates such a risk.” Id. at 280-81 (citing Farmer v. Brennan, 511 U.S. 825, 837

(1994)).




                                                  28
        Case 3:18-cv-01251-VAB Document 107 Filed 03/19/21 Page 29 of 48




       Defendants argue Ms. Staten “cannot establish that Dr. Valletta . . . had a culpable state

of mind when [he] ‘acted or failed to act despite [his] knowledge of a substantial risk of serious

harm.’” Defs.’ Mem. at 54 (citing Farmer, 511 U.S. at 842). They contend that it is an

undisputed fact that “Dr. Valletta did not know what was the cause of Mr. Nealy’s complaints in

December 2014[] or in May 2015” and that “he cannot be deliberately indifferent to a serious

medical condition that he is unaware of.” Id. at 56 (citing McCoy v. Goord, 255 F. Supp. 2d 233,

258–59 (S.D.N.Y. 2003)). Defendants point to Dr. Valletta’s two examination notes as evidence

that “he was acting in good faith when working toward a diagnosis.” Id.

       Defendants further argue that a different course of treatment or approach to diagnosis “is

not evidence of deliberate indifference by Dr. Valletta, but rather a ‘classic example of matter for

medical judgment’ and does not represent deliberate indifference.” Id. at 57 (quoting Estelle, 429

U.S. at 107). They allege that Dr. Valletta’s “actions and decisions were based on a reasonable,

and exhaustive, medical approach in an effort to diagnose the cause of Mr. Nealy’s complaints.”

Id. at 57-58. “Given what he knew, based on the totality of Mr. Nealy’s test results in December

2014,” Defendants argue that Dr. Valletta “did not believe that there was any urgency or

requirement to conduct further tests immediately[] because Mr. Nealy has a negative ANA, and

over[all] his blood test results were quite non-specific.” Id. at 58. They contend that “[i]f his

medical opinions constituted an incorrect diagnosis, it is not actionable under [Section] 1983.”

Id. (citing Bridges v. Keller, 519 F. App’x 786, 787–88, (4th Cir. 2013)).

       Defendants then argue that Mr. Nealy did have any of the criteria for diagnosing lupus

and “Dr. Valletta did not believe, within a reasonable degree of medical certainty, that there were

indicators that Mr. Nealy had a serious illness at that moment.” Id. at 61-62. “But even if his

medical opinion was wrong,” Defendants maintain that “this would not be sufficient to establish



                                                 29
        Case 3:18-cv-01251-VAB Document 107 Filed 03/19/21 Page 30 of 48




deliberate indifference.” Id. at 62 (citing Johnson v. Wright, 412 F.3d 398, 404 (2d Cir. 2005)).

Defendants conclude that “[t]here was nothing that Dr. Valletta could have done to change the

course of what happened to Mr. Nealy when he was at MYI given the information known to him

at that time.” Id. at 69-70.

        Defendants also contend that Dr. Valletta intended to follow up with Mr. Nealy on June

11, 2015, but did not meet with him because “the nursing staff did not give [him] Mr. Nealy’s

chart to review.” Id. at 62. They argue that “[i]f Mr. Nealy’s chart had been provided to Dr.

Valletta with the labs, he would likely have met with Mr. Nealy on June 11, 2015, and he would have

likely repeated them to be sure that the high [sed] [r]ate and a slightly low hemoglobin were actually

abnormal and not a lab error.” Id. at 63 (citing Defs.’ SMF ¶ 231). They suggest that “Dr. Valletta

would likely have done some supplemental tests and submitted a request for him to be examined by a

rheumatologist.” Id. (citing Defs.’ SMF ¶¶ 233-34). In their view, however, even if Dr. Valletta had

met with Mr. Nealy on June 11, 2015, “the outcome would not have been any different [because]

[h]e had a very rare and aggressive disease.” Id. at 63-64.

        Ms. Staten argues that for deliberate indifference under the Fourteenth Amendment for

pre-trial detainees, “a Plaintiff is required to show that the Defendant recklessly failed to act with

reasonable care to mitigate the risk even though the defendant should have known ‘that the

condition posed an excessive risk.’” Pl.’s Opp’n. at 42 (quoting Darnell v. Pineiro, 849 F.3d 17,

35 (2d Cir. 2017)). She contends that Dr. Valletta was not “certain if he had actually reviewed all

the nursing notes from the visits of October [2014]” and “testified that during his tenure with

CMHC, he had not reviewed entire medical records of patients because he’s been too busy.” Id.

at 42-43. “[T]hese admissions coupled together,” Ms. Staten argues, “could lead a reasonable

trier of fact to believe that [Dr.] Vallet[t]a failed to review Mr. Nealy’s prior medical encounters

when they met in December 2014.” Id. at 43. Relying on her own expert, see Aff. of Homer

                                                  30
       Case 3:18-cv-01251-VAB Document 107 Filed 03/19/21 Page 31 of 48




Venters, MD, Ex. O to Pl.’s Opp’n, ECF No. 93-15 (Nov. 12, 2020), and the DOC Security

Division’s interview with Dr. Valletta after Mr. Nealy’s death, see Ex. S to Pl.’s Opp’n, ECF No.

93-20 (Nov. 12, 2020), Ms. Staten argues that this is “far below the reasonable standard of care

to mitigate Mr. Nealy’s complaints,” Pl.’s Opp’n. at 43.

       Ms. Staten further contends that “by failing to specify a[] follow up timeframe, and with

full knowledge of the prolonged wait times for follow up, Dr. Valletta erred in a manner that

significantly delayed diagnosis and care for Mr. Nealy.” Id. at 44. Ms. Staten maintains that Dr.

Valletta “had full knowledge of lengthy waiting time for MD Sick Call at MYI” and

“acknowledged follow up was delayed because he was only there once a week.” Id. She argues

that “[t]he consequence of the delay in care was Mr. Nealy’s death.” Id.

       Ms. Staten raises similar arguments in the context of Eighth Amendment deliberate

indifference, arguing “evidence establishes that [Dr.] Valletta was well aware that he was

practicing medicine in an environment that presented an excessive risk to inmate health and

safety,” but “continued to see inmates in this manner.” Id. at 46. She contends that “if [Dr.

Valletta] were at MYI more than once a week, he would have followed up on [Mr.] Nealy’s

abnormal blood work in May of 2015.” Id. at 49. Ms. Staten also argues that Dr. Valletta’s

proposed course of treatment after the May 2015 meeting--more lab testing and a follow up in

six weeks--was insufficient according to her expert, Dr. Venters, and Dr. Valletta should have

quickly referred Mr. Nealy to a specialist. See id. at 47, 49.

       Ms. Staten also argues that after reviewing Mr. Nealy’s newest lab result in June 2015,

“[Dr.] Valletta could have very well saw Mr. Nealy, but he did not” and instead, Dr. Valletta

“attempts to shield responsibility for his failure to alter treatment by passing the buck on the




                                                 31
        Case 3:18-cv-01251-VAB Document 107 Filed 03/19/21 Page 32 of 48




nurses who he worked with in MYI.” Id. at 48. She contends that “[a]n elevated sed rate is a

serious medical condition that requires prompt attention and follow up.” Id. at 49.

       Defendants reply that “[t]he evidence establishes that Dr. Valletta was not even

indifferent, let alone deliberately indifferent, to known serious medical needs of Mr. Nealy” and

“[h]is actions were extensive and thorough in his effort to arrive at a diagnosis.” Defs.’ Reply at

24. They argue

                Plaintiff cannot meet her burden of proof, because Dr. Valletta’s
                course of treatment did utilize an appropriate index of suspicion that
                was based upon medically recognized factors . . . [and] the results
                of the tests in his effort to diagnose the cause of the symptoms for
                his patient[,] Mr. Nealy.

Id. at 25. They further contend that “it is not deliberate indifference for a doctor to try and

diagnose a patient’s condition.” Id. at 26.

       The Court disagrees as to the Eighth Amendment claim for deliberate indifference against

Dr. Valletta.

       As a preliminary matter, there is nothing in this record sufficient to create a genuine issue

of material fact as to Ms. Staten’s arguably alleged Fourteenth Amendment deliberate

indifference claim, even if properly pled. Indeed, there is no record evidence of a causal

connection between any actions taken or not taken by Dr. Valletta, while Mr. Nealy was a

pretrial detainee, that resulted in his subsequent death when he was a convicted felon. In the

absence of such record evidence, any such claim must be dismissed. See Lloyd v. City of New

York, 246 F. Supp. 3d 704, 720 (S.D.N.Y. 2017) (“Based upon the evidence in the record,

however, a reasonable jury could not conclude that [the treating doctor] ‘knew or should have

known’ that his actions or omissions pertaining to a single examination of Plaintiff ‘posed an

excessive risk to [her] health or safety.’ (second alteration in original) (quoting Darnell, 849 F.3d



                                                 32
       Case 3:18-cv-01251-VAB Document 107 Filed 03/19/21 Page 33 of 48




at 35)). If anything, the record evidence, at best, only would support a disagreement over the

course of Mr. Nealy’s treatment, evidence insufficient to create a genuine issue of material fact

on a deliberate indifference claim. See Chance, 143 F.3d at 703 (“It is well-established that mere

disagreement over the proper treatment does not create a constitutional claim. So long as the

treatment given is adequate, the fact that a prisoner might prefer a different treatment does not

give rise to an Eighth Amendment violation.”); see also Estelle, 429 U.S. at 106 (“Medical

malpractice does not become a constitutional violation merely because the victim is a prisoner.”).

       As to Ms. Staten’s alleged Eighth Amendment deliberate indifference claim for actions

taken by or not taken by Dr. Valletta, when Mr. Nealy was a convicted felon, the record evidence

is markedly different.

       After seeing Mr. Nealy in May 2015, Dr. Valletta ordered more lab work. Defs.’ SMF

¶ 194. Upon reviewing these lab results, by Defendants’ own admission, Dr. Valletta

               [C]hanged his original treatment plan of following up in six weeks,
               to wanting to see Mr. Nealy at his next visit to MYI on June 11,
               2015, to discuss the newest lab results in an effort to reach a
               diagnosis, given the lab results showing the elevated [sed] rate and
               slightly abnormal hemoglobin result.

Id. ¶ 203. Dr. Valletta thus knew that Mr. Nealy’s potential illness could be harmful if not more

closely examined sooner than six weeks. A reasonable jury then could determine that Dr.

Valletta had “awareness of a substantial risk of the harm,” because these results were serious, if

he did not follow up with Mr. Nealy before the original six-week timeline. Salahuddin, 467 F.3d

at 280 (“The reckless official need not desire to cause such harm or be aware that such harm will

surely or almost certainly result. Rather, proof of awareness of a substantial risk of the harm

suffices.”); see also Wu Dep. at 106:23-107:15 (discussing illnesses like “a mixed connective




                                                33
         Case 3:18-cv-01251-VAB Document 107 Filed 03/19/21 Page 34 of 48




tissue disorder,” “thyroid disease, and “parasitic infection” that could have caused such test

results).

         Dr. Valletta then admits that “[i]n order to have Mr. Nealy’s chart available to him on his

next visit to MYI on June 11, 2015, [he] did what he usually did and put a sticky note, such as

‘Chart please,’ on the lab result” to “alert[] the nursing staff to produce Mr. Nealy’s

corresponding chart and the flagged lab for Dr. Valletta so that he could evaluate everything

under the context of his patient . . . and as a reminder of why he was seeing him and why he

ordered the tests.” Id. ¶ 227. “The following week, June 11, 2015, Dr. Valletta reported to MYI,

but the nursing staff did not give Dr. Valletta Mr. Nealy’s chart to review, and Mr. Nealy was not

brought to the medical unit, so Dr. Valletta did not meet with him as he had planned to do.” Id.

¶ 230.

         A reasonable jury thus could find that this failure to follow up with Mr. Nealy was

deliberate indifference. See Wu Dep. at 121:21-23 (indicating that that the follow up after

reviewing such test results should be “probably within a week”); Dep. of Kathy Maurer, MD, Ex.

F to Pl.’s Opp’n, ECF No. 93-6 at 141:20:142:8 (Nov. 12, 2020) (“Maurer Depo.”) (indicating

that Mr. Nealy was not referred to a specialist early enough in his care “given his set of clinical

complaints”). And although Defendants characterize this as a failure on the part of the nursing

staff, a reasonable jury also could determine that it was Dr. Valletta’s responsibility, not that of

the nursing staff, to follow up with a patient whose illness he subjectively deemed serious

enough to escalate the schedule of care. The issue is not what someone else should have done,

but what Dr. Valletta should have done.

         Indeed, “[a] defendant may not escape liability if the evidence shows that he ‘merely

refused to verify underlying facts that he strongly suspected to be true, or declined to confirm



                                                 34
         Case 3:18-cv-01251-VAB Document 107 Filed 03/19/21 Page 35 of 48




inferences of risk that he strongly suspected to exist.’” Ruffin v. Deperio, 97 F. Supp. 2d 346,

354 (W.D.N.Y. 2000) (quoting Farmer, 511 U.S. at 843 n. 8). By not following up with Mr.

Nealy, Dr. Valletta could have been deliberately indifferent because he “declined to confirm

[his] inference[] of [the] risk [to Mr. Nealy] that he strongly suspected to exist” when he flagged

his lab results. Id.; see also Hudak v. Miller, 28 F. Supp. 2d 827, 831 (S.D.N.Y. 1998) (finding

that the subjective element required a showing that the treating physician “knew that [the inmate]

had some serious medical problem which bore further investigation”). In any event, there is a

genuine issue of material fact as to Dr. Valletta’s deliberate indifference to Mr. Nealy’s serious

medical condition.

         Accordingly, the Court finds that Defendants have failed to show Dr. Valletta’s

entitlement to summary judgment on Ms. Staten’s Eighth Amendment deliberate indifference

claim.

             B. Supervisory Liability

         “It is a well-established principle that ‘personal involvement of defendants in alleged

constitutional deprivations is a prerequisite to an award of damages under [section]

1983.’” Pelletier, 2007 WL 685181, at *6 (alteration in original); see also Wright v. Smith, 21

F.3d 496, 501 (2d Cir. 1994); Murphy v. State of Conn., Dep't of Public Health,

3:04CV976RNC, 2006 WL 908435, at *2 (D. Conn. Mar. 30, 2006) (“[A] suit for deliberate

indifference to a serious medical need cannot be maintained against a defendant who has no role

in the provision of medical care.”).

         In 1995, the Second Circuit determined that personal involvement of a supervisory

official may be shown by evidence that

                (1) the defendant participated directly in the alleged constitutional
                violation, (2) the defendant, after being informed of the violation


                                                 35
       Case 3:18-cv-01251-VAB Document 107 Filed 03/19/21 Page 36 of 48




               through a report or appeal, failed to remedy the wrong, (3) the
               defendant created a policy or custom under which unconstitutional
               practices occurred, or allowed the continuance of such a policy or
               custom, (4) the defendant was grossly negligent in supervising
               subordinates who committed the wrongful acts, or (5) the defendant
               exhibited deliberate indifference to the rights of inmates by failing
               to act on information indicating that unconstitutional acts were
               occurring.

Colon v. Coughlin, 58 F.3d 865, 873 (2d Cir. 1995).

       After 2009, however, the impact of Ashcroft v. Iqbal, 556 U.S. 662 (2009), on

the Colon factors was unclear. See Grullon v. City of New Haven, 720 F.3d 133, 139 (2d Cir.

2013) (noting that Iqbal “may have heightened the requirements for showing a supervisor's

personal involvement with respect to certain constitutional violations” but declining to

specifically address the issue); Reynolds v. Barrett, 685 F.3d 193, 205 n.14 (2d Cir.

2012) (“Iqbal has ... engendered conflict within our Circuit about the continuing vitality of the

supervisory liability test set forth in Colon.”); Johnson v. White, No. 9:14–cv–00715

(MAD)(DJS), 2015 WL 6449126, at *4 n. 2 (N.D.N.Y. Oct. 23, 2015) (noting that the Second

Circuit had yet to decide the impact of Iqbal on Colon); see also Koehl v. Bernstein, No. 10 Civ.

3808(SHS)(GWG), 2011 WL 2436817, at *9 (S.D.N.Y. June 17, 2011) (noting that in Iqbal, the

Supreme Court “explicitly rejected the argument that[] ‘a supervisor's mere knowledge of his

subordinate's discriminatory purpose amounts to the supervisor's violating the Constitution’”

(quoting Iqbal, 556 U.S. at 677)).

       In December 2020, the Second Circuit clarified the standard for personal involvement of

supervisory officials in a Section 1983 action. See Tangreti v. Bachmann, 983 F.3d 609 (2d Cir.

2020). In Tangreti, a counselor supervisor in a prison “argue[d] on appeal that she [wa]s immune

from suit under the doctrine of qualified immunity because her actions did not violate a statutory

or constitutional right that was clearly established at the time of the challenged conduct,”


                                                36
        Case 3:18-cv-01251-VAB Document 107 Filed 03/19/21 Page 37 of 48




specifically “that her liability as a supervisor of the [prison] [wa]s not clearly established.” Id. at

614-15 (alterations and internal quotation marks omitted).

        Because under Iqbal, “a plaintiff must plead that each Government-official defendant,

through the official's own individual actions, has violated the Constitution,” 556 U.S. at 676, the

Second Circuit held that “for deliberate-indifference claims under the Eighth Amendment against

a prison supervisor, the plaintiff must plead and prove that the supervisor had subjective

knowledge of a substantial risk of serious harm to an inmate and disregarded it.” Tangreti, 983

F.3d at 616 (citing Farmer, 511 U.S. at 837). Thus, “there is no special rule for supervisory

liability.” Id. at 618. “The factors necessary to establish a [§ 1983] violation will vary with the

constitutional provision at issue” because the elements of different constitutional violations vary”

and “[t]he violation must be established against the supervisory official directly.” Id. (first

alteration in original)

        Applying this standard, the Court will address the issue of supervisory liability as it

relates to the remaining Defendants.

                   i.     Commissioner Semple

        Defendants argue that Ms. Staten “fail[ed] to demonstrate the personal knowledge or

personal involvement of Commissioner Semple.” Defs.’ Mem. at 14. Defendants contend that

“there are no allegations in the [C]omplaint to establish that [Commissioner] Semple ever

observed, met, or even learned about [Mr. Nealy] and his medical condition or treatment at any

time prior to the filing of this action.” Id. at 14-15. In Defendants’ view, Commissioner Semple

“cannot be held responsible for the medical decisions that do not fall within the responsibilities

inherent in his duties as the Commissioner of DOC.” Id. at 15.




                                                  37
        Case 3:18-cv-01251-VAB Document 107 Filed 03/19/21 Page 38 of 48




       Defendants argue that Commissioner Semple’s “involvement with the Memorandum of

Agreement (“MOA”) between DOC and UCHC” is not a basis for supervisory liability. Id. at 16.

In their view, “[e]ven if the Commissioner had been alerted by a letter or a monitoring report,

there is no allegation that he was personally involved in the medical decisions concerning [Mr.

Nealy’s] care, and thus he lacks ‘direct participation’ as required by Iqbal.” Id. Defendants argue

that “oversight responsibly for the MOA . . . la[id] with DOC’s Medical Director, Dr. Kathy

Mauer, and her assistant APRN Bombard.” Id. (citing Defs.’ SMF ¶¶ 16-23). According to

Defendants, “Commissioner Semple’s only role was to ask [Dr. Maurer] to follow-up with him

on issues he thought needed to be addressed immediately, or that were more emergent, such as

personnel issues, in response to Dr. Maurer’s interactions and he input that she provided to him

on these issues.” Id. at 17 (citing Defs.’ SMF ¶ 28). Defendants contend that any conversations

between Commissioner Semple and Dr. Mauer “about staffing at Manson Youth Institution”

happened in 2016 and 2017, after Mr. Nealy’s passing, and “only involved behavioral mental

health care, not medical care.” Id. at 18 (citing Defs.’ SMF ¶ 33).

       Addressing Tangreti, Defendants argue that Ms. Staten’s “deliberate indifference claim

. . requires an objective and subjective showing,” and “to establish the objective prong of the

claim, a plaintiff must typically establish that they suffer from a serious medical condition and

that the defendant was aware the plaintiff had this condition yet was deprived of constitutionally

adequate medical care for that condition.” Defs.’ Reply at 29 n.15 (internal quotation marks

omitted). They contend Ms. Staten’s “arguments that [Commissioner] Semple should be held

liable despite his [alleged] unawareness of Mr. Nealy’s medical condition or treatment ignores

the objective prong of medical deliberate indifference claims” and thus, “[her] argument . . .

fail[s] in light of Tangreti’s holding that a plaintiff must establish all ‘the elements of different



                                                  38
       Case 3:18-cv-01251-VAB Document 107 Filed 03/19/21 Page 39 of 48




constitutional violations’ against each individual defendant directly.” Id. (emphasis omitted)

(quoting Tangreti, 983 F.3d at 618).

               Applying the Colon factors, Ms. Staten argues Commissioner
               Semple knew that MYI was understaffed before he became
               commissioner, . . . admitted that [he] failed to remedy this[,] . . . was
               informed of problems at MYI with regards to health care prior to his
               elevation to commissioner, [and] thus, . . . had a duty once he
               became commissioner to remedy this.

Pl.’s Opp’n at 18-19 (citing Pl.’s SMF ¶ 397). Ms. Staten contends that Commissioner Semple

“continued to maintain UConn/CMHC as the medical provider for DOC through the MOA

despite the recommendations of the [Auditors of Public Accounts] and his own staff.” Id. at 25;

see also Pl.’s SMF ¶ 23. In Ms. Staten’s view, Commissioner Semple “failed to take reasonable

action.” Pl.’s Opp’n at 25. Ms. Staten also argues that Commissioner Semple “failed to schedule,

hold[,] or attend regular Executive Committee meetings throughout Mr. Nealy’s incarceration,”

which she “equates to grossly negligent supervision.” Id. at 30. Ms. Staten contends that

Commissioner Semple “exhibited deliberate indifference to the rights of inmates by failing to act

upon information indicating that unconstitutional acts were occurring.” Id. at 35.

       In her sur-reply addressing Tangreti, Ms. Staten argues that “the Second Circuit was

careful not to state that it overruled Colon.” Pl.’s Sur-Reply at 3. She contends “[n]either

Tangreti []or Iqbal specifically hold [Commissioner] Semple must know Mr. Nealy’s personal

situation.” Id. at 5. In Ms. Staten’s view, Commissioner Semple need only know and disregard

an excessive risk to “inmate health and safety” generally rather than a specific inmate’s health

and safety. Id. at 6-7 (citing Tangreti, 983 F.3d at 616; Farmer, 511 U.S. at 837). Ms. Staten

argues that Commissioner Semple “ignore[d] the harm his medical system posed to inmates,”

and thus “had personal involvement in that he knew of a barbaric constitutional violation, but did

not act to prevent it or remediate the damage that had been done.” Id. at 18.


                                                 39
       Case 3:18-cv-01251-VAB Document 107 Filed 03/19/21 Page 40 of 48




       The Court disagrees.

       Ms. Staten has shown that Dr. Valletta had “subjective knowledge of a substantial risk of

serious harm to an inmate and disregarded it,” Tangreti, 983 F.3d at 616, sufficient to defeat

summary judgment as to him, but not as to Commissioner Semple. On this record, Ms. Staten has

only presented evidence that Commissioner Semple oversaw DOC’s contracting with CMHC

and UCHC, Pl.’s SMF ¶¶ 18, 19; that Commissioner Semple had some oversight responsibility

for CMHC’s contractual obligations, id. ¶ 20; and that he may have been aware of understaffing

at some facilities, including MYI, id. ¶ 32.

       Ms. Staten, however, has not presented any record evidence that Commissioner Semple

“directly” knew of or interceded in Dr. Valletta’s treatment of Mr. Nealy. Tangreti, 983 F.3d at

618 (“The violation must be established against the supervisory official directly.”). While Ms.

Staten argues that she need only show Commissioner Semple disregarded inmate health and

safety generally rather than Mr. Nealy’s health and safety specifically, Pl.’s Sur-Reply at 6, a

plausible reading of Tangreti belies this argument. See Tangreti, 983 F.3d at 619 (“Tangreti must

therefore establish that Bachmann violated the Eighth Amendment by Bachmann’s own conduct,

not by reason of Bachmann’s supervision of others who committed the violation.”)

       There, in a case involving claims of sexual abuse by correctional officers, “the pretrial

record d[id] not permit the inference that Bachmann had subjective knowledge of the risk of the

sexual abuse inflicted on Tangreti and that she decided to disregard that risk.” Id. Neither of the

two observations of inappropriate interactions by Bachmann involved “a sexual interaction.” Id.

And the complaints to Bachmann did not indicate that these correctional officers “were sexually

involved” with the inmate. Id. As a result, the Second Circuit determined that “at most it may be

said that Bachmann could have or should have made an inference of the risk of sexual abuse,” id.



                                                40
         Case 3:18-cv-01251-VAB Document 107 Filed 03/19/21 Page 41 of 48




(footnote omitted), an insufficient basis for permitting the deliberate indifference claim to go

forward, see id. at 612 (“It is not sufficient, as the district court maintained, that Bachmann

should have known of the substantial risk of sexual abuse.” (emphasis in original)).

         Here, the viable deliberate indifference claim with respect to Mr. Nealy’s treatment – the

genuine issue of material fact for trial – is Dr. Valletta’s alleged failure to follow up with Mr.

Nealy’s medical care before Mr. Nealy died, after Dr. Valletta himself indicated the importance

of seeing Mr. Nealy again in the medical records. See Defs.’ SMF ¶ 194 (admitting that Dr.

Valletta “changed his original treatment plan of following up in six weeks, to wanting to see Mr.

Nealy at his next visit to MYI on June 11, 2015, to discuss the newest lab results in an effort to

reach a diagnosis, given the lab results showing the elevated [sed] rate and slightly abnormal

hemoglobin result”).

         There is no record evidence, however, that Commissioner Semple even knew who Mr.

Nealy was, let alone that he permitted Dr. Valletta to be deliberately indifferent to Mr. Nealy’s

treatment or allowed Mr. Nealy to be at a substantial risk of serious harm. See Tangreti, 983 F.3d

at 616. Significantly, the undisputed record evidence is that Dr. Valletta did not inform

Commissioner Semple or “anyone else” about any staffing issues that affected the quality of care

to his inmate patients, much less Mr. Nealy’s. Defs.’ SMF ¶ 140 (“But Dr. Valletta did not relay

these concerns to anyone else; not Commissioner Semple, not Deputy Commissioner Cepelak,

not Dr. Maurer, not APRN Bombard, not anyone.”).17

         At this stage of the case, in order to proceed to trial on his deliberate indifference claim

against Commissioner Semple, Ms. Staten must have admissible evidence that he both knew of



17
  While Ms. Staten argues that Dr. Valletta should have informed someone, see Pl.’s SMF ¶ 140 (“Dr. Valletta had
a fiduciary duty to speak if and when he saw care falling below the statutory or constitutional minimum.”), that is far
different from actually doing so.

                                                         41
       Case 3:18-cv-01251-VAB Document 107 Filed 03/19/21 Page 42 of 48




and disregarded a substantial risk of serious harm to Mr. Nealy. See Raskin v. Wyatt Co., 125

F.3d 55, 66 (2d Cir. 1997) (“[O]nly admissible evidence need be considered by the trial court in

ruling on a motion for summary judgment.” (citing Beyene v. Coleman Sec. Servs., Inc., 854 F.2d

1179, 1181 (9th Cir. 1988))); eCommission Solutions, LLC v. CTS Holdings, Inc., —F. App’x --,

2019 WL 2261457, at *2 (2d Cir. May 28, 2019) (finding that “the admissibility of evidence on a

motion for summary judgment is subject to the same rules that govern the admissibility of

evidence at trial”); Scheiner v. Wallace, No. 93 CIV. 0062 (RWS), 1996 WL 633418, at *8

(S.D.N.Y. Oct. 31, 1996) (granting a motion for summary judgment where Plaintiffs introduced

admissible evidence that did not create a genuine issue of material fact). On this record, however,

Ms. Staten has only presented evidence from which a jury could only speculate as to how any

action taken or not taken by Commissioner Semple prevented Dr. Valletta from following up on

Mr. Nealy’s treatment. See Hicks v. Baines, 593 F.3d 159, 166 (2d Cir. 2010) (“’[A] party may

not rely on mere speculation or conjecture as to the true nature of the facts to overcome a motion

for summary judgment . . . [M]ere conclusory allegations or denials . . . cannot by themselves

create a genuine issue of material fact where none would otherwise exist.’” (alterations in

original) (quoting Fletcher v. Atex, Inc., 68 F.3d 1451, 1456 (2d Cir.1995)); see also Prunier v.

City of Watertown, 936 F.2d 677, 680 (2d Cir. 1991) (“[A] jury may not base its verdict on mere

speculation, surmise or guesswork.”). In the absence of admissible evidence of Commissioner

Semple’s knowledge regarding Mr. Nealy’s situation, Ms. Staten’s deliberate indifference claim

against him fails.

       Accordingly, the Court will grant the motion for summary judgment as to the deliberate

indifference claim against Commissioner Semple.




                                                42
       Case 3:18-cv-01251-VAB Document 107 Filed 03/19/21 Page 43 of 48




                  ii.   Correctional Officer Martinez, Correctional Officer Olson,
                        Correctional Officer Pannofino, and Correctional Officer Pierce

       Defendants argue that Franco Pannofino, Eduardo Martinez, and David Olson were “not

personally involved in the . . . alleged violation of [Mr. Nealy]’s rights.” Defs.’ Mem. at 19-29.

With regard to Correctional Officer Pierce, Defendants contend that “no officer with the last

name ‘Pierce’ [was] assigned to Manson Youth Institution during that time.” Defs.’ Mem. at 29-

31. Plaintiff “[d]oes [n]ot [o]bject regarding Defendants Martinez, Ols[o]n, Pannofino, [or]

Pierce.” Pl.’s Opp’n at 59 (emphasis omitted). Plaintiff explains that “in the final analysis, [these

correction officers] had no dealings or were not present the night of Mr. Nealy’s ‘code white.’”

Id.

       Because these correction officers were “not present the night of Mr. Nealy’s ‘code

white,’” id., and there is no evidence that they were “directly” involved, Tangreti, 983 F.3d at

618, in the medical treatment of Mr. Nealy, the only viable deliberate indifference claim on this

record, as discussed above, the Court will grant summary judgment as to Franco Pannofino,

Eduardo Martinez, David Olson, and CO Pierce.

            C. Qualified Immunity

       “A government official performing a discretionary function is entitled to qualified

immunity provided his or her conduct does not violate clearly established statutory or

constitutional rights of which a reasonable person would have known.” Jermosen v. Smith, 945

F.2d 547, 550 (2d Cir. 1991) (internal quotation marks omitted). In determining whether

qualified immunity applies, the Court must engage in a “two-part inquiry: [(1)] whether the facts

shown ‘make out a violation of a constitutional right’ and [(2)] ‘whether the right at issue was

clearly established at the time of the defendant's alleged misconduct.’” Taravella v. Town of

Wolcott, 599 F.3d 129, 133 (2d Cir. 2010) (quoting Pearson v. Callahan, 555 U.S. 223, 232


                                                 43
         Case 3:18-cv-01251-VAB Document 107 Filed 03/19/21 Page 44 of 48




(2009)). 18 To be clearly established, “the contours of the right must be sufficiently clear that a

reasonable official would understand that what he is doing violates that right.” Id. (alteration

omitted). If a defendant “has an objectively reasonable belief that his actions are lawful, he is

entitled to qualified immunity.” Spavone v. New York State Dept. of Corr. Servs., 719 F.3d 127,

135 (2d Cir. 2013) (internal quotation marks omitted).

         It is well-established before 2014 that deliberate indifference to an inmate's serious

medical need or denial of adequate medical treatment was not constitutionally

permitted. See Estelle, 429 U.S. at 104; see also Wright v. Dee, 54 F. Supp. 2d 199, 204

(S.D.N.Y. 1999).

         “The Second Circuit has held that where factual disputes exist, a court cannot resolve the

question of qualified immunity without engaging in some weighing of the evidence, a function

that falls within the province of the jury.” Ruffin, 97 F. Supp. 2d at 355 (citing Posr v.

Doherty, 944 F.2d 91, 95–96 (2d Cir. 1991); Calamia v. City of New York, 879 F.2d 1025, 1035–

36 (2d Cir. 1989)). As “factual disputes exist” as to Dr. Valletta’s deliberate indifference to Mr.

Nealy’s treatment when he failed to follow up with Mr. Nealy, Ruffin, 97 F. Supp. 2d at 355, the

Court will deny Defendants summary judgment for Dr. Valletta based on his alleged qualified

immunity. 19

              D. Sanctions

         This Court “has broad latitude to determine the scope of discovery and to manage the

discovery process.” EM Ltd. v. Republic of Argentina, 695 F.3d 201, 207 (2d Cir. 2012). This


18
   In Pearson, the Supreme Court clarified that the district court may decide in its discretion the order in which the
two prongs should be addressed. See Pearson, 555 U.S. at 236; Hilton v. Wright, 673 F.3d 120, 126–27 (2d Cir.
2012).
19
   Because the Court has dismissed all of the other defendants for the failure to sustain a deliberate indifference
claim against them, even if there was a viable deliberate indifference claim, given the particular facts of this case
and the absence of any viable caselaw establishing the violation of a clearly established right, qualified immunity
also would result in the dismissal of any deliberate indifference claim against any defendant other than Dr. Valletta.

                                                         44
        Case 3:18-cv-01251-VAB Document 107 Filed 03/19/21 Page 45 of 48




discretion also extends to “fashioning appropriate sanctions for discovery misconduct” in

accordance with Federal Rule of Civil Procedure 37. Iron Workers Local 12 Pension Fund v.

Catskill Mountain Mech. LLC, Civ. No. 07–CV–437 (LEK/RFT), 2008 WL 3413904, at *3

(N.D.N.Y. Aug. 8, 2008). “[Federal] Rule [of Civil Procedure] 26(g) is intended to deter and

curb discovery abuses, including evasive responses, by ‘explicitly encouraging the imposition

of sanctions.’” Kiobel v. Royal Dutch Petroleum Co., No. 02 CIV 7618(KMW)(HBP), 2009 WL

1810104, at *2 (S.D.N.Y. June 25, 2009) (quoting Advisory Committee Note, Fed. R. Civ. P.

26). Under Rule 26(g), “If a court determines that sanctions are appropriate, Rule 26(g) leaves

the nature of the sanction to the court's discretion. Id. (citing Advisory Committee Note, Fed. R.

Civ. P. 26).

       Ms. Staten moves for sanctions for three reasons: (1) “[t]he deposition of Chad

Greenwood did not occur prior to March 13, 2020 as ordered by th[e] Court; (2) “Defendants

failed to allow [Ms. Staten’s] examination of the original medical records prior to February 7,

2020; and (3) Commissioner Semple’s “January 22, 2019 responses” to Ms. Staten’s first set of

interrogatories and requests for admissions violated Rules 26(g)(1)(A), 33(b)(3), and 33(b)(5).

Pl.’s Mot. at 1-2.

       As to the first claim, Ms. Staten’s counsel assert that they contacted counsel for

Defendants on January 24, 2020 to schedule the deposition of APRN Greenwood. Pl.’s Mem. at

7. Counsel for Defendants responded that “APRN Greenwood was out on leave” and that they

would contact Plaintiff’s counsel “if and when they contacted [APRN] Greenwood.” Id. Ms.

Staten’s counsel contends that they never heard back from Defendants’ counsel about APRN

Greenwood. Id.




                                                45
       Case 3:18-cv-01251-VAB Document 107 Filed 03/19/21 Page 46 of 48




       For the second claim, Ms. Staten argues that “Defendants waited until [Ms. Staten] filed a

motion for sanctions” to produce for inspection original medical records. Id. at 8. Ms. Staten’s

counsel “did get to inspect the medical records,” but she argues the “inspection was not in

compliance with th[e] Court’s mandate.” Id.

       The final claim concerns an alleged error in the responses made by Commissioner

Semple. Ms. Staten argues that Commissioner Semple “has not properly certified under his . . .

responses” as required by Federal Rules of Civil Procedure 33(b)(3) and 33(b)(5). Id. at 13. Ms.

Staten also contends that Commissioner Semple “testified he read and probably signed [his

responses], yet after prompting by his counsel, he altered his testimony,” id. at 18, to say “he

never saw [the responses] until his deposition,” id. at 16.

       Defendants argue Ms. Staten’s “three purported grounds for sanctions are meritless,”

claiming “two are moot, and all are clearly being raised now to harass, annoy, and distract

defense counsel.” Defs.’ Opp’n at 1. First, Defendants argues that they made efforts to produce

APRN Greenwood for a deposition and Ms. Staten was not prejudiced by not taking the

deposition. Id. at 3-4. Second, they contend that that the delay in the inspection of the medical

regards is moot because Ms. Staten already raised this issue, had it decided by the Court, and

failed to timely move for reconsideration. Id. at 5-6. Defendants also argue that Ms. Staten’s

third grounds for sanctions is moot and she was not prejudiced by the alleged violation. Id. 6-11.

       Ms. Staten replies that prejudice is not a requirement for her motion to succeed. Pl.’s

Reply at 3. She also argues that any untimeliness should be “disregarded” because of the

COVID-19 pandemic generally and because Federal Rule of Civil Procedure 37(b) does not

place a time limit on filing a discovery motion for sanctions. Id. at 5.




                                                 46
       Case 3:18-cv-01251-VAB Document 107 Filed 03/19/21 Page 47 of 48




       Regarding the deposition of Mr. Greenwood, the Court agrees with Ms. Staten. On

January 26, 2020, the Court issued an order requiring all outstanding depositions to be completed

by March 13, 2020. Order, ECF No. 59. Counsel for Ms. Staten contacted Defendants’ counsel

to schedule this deposition with Mr. Greenwood, a state employee, but Defendants allowed this

deadline to pass without this deposition taking place. See Pl.’s Mem. at 8. At oral argument,

Defendants admitted that Mr. Greenwood’s deposition has still not been taken, despite the

Court’s clear order and Ms. Staten’s motion for sanctions highlighting the issue. Min. Entry.

Both the failure to produce Mr. Greenwood to be deposed by the deadline and the continued

failure to produce Mr. Greenwood after the deadline violate the Court’s January 26, 2020 order.

Thus, sanctions in the form of leave to depose Mr. Greenwood now are warranted. See Wisser v.

Vox Media, Inc., No. 19 CIV. 1445 (LGS), 2020 WL 1547381, at *5 (S.D.N.Y. Apr. 1, 2020)

(“A district court . . . possesses inherent authority ‘to fashion an appropriate sanction for conduct

which abuses the judicial process.’” (quoting Goodyear Tire & Rubber Co. v. Haeger, 137 S. Ct.

1178, 1186 (2017)).

       As for the other alleged violations regarding the inspection of the medical record and

Commissioner Semple’s responses, the Court agrees with Defendants that these issues are moot.

Ms. Staten acknowledges that she raised these issues in her previous motions for sanctions, see

Pl.’s Mot. at 8, 12, which the Court denied or found as moot, see Order, ECF No 59; Order, ECF

No. 71. If Ms. Staten wanted these orders reconsidered, she should have moved for

reconsideration within seven days of the orders. See D. Conn. L. Civ. R. 7(c) (requiring motions

for reconsideration be filed “within seven (7) days of the filing of the decision or order from

which such relief is sought”). And, in any event, these alleged violations do not rise to the level

that would require the Court to impose sanctions. See Iron Workers Loc. 12 Pension Fund, 2008



                                                 47
       Case 3:18-cv-01251-VAB Document 107 Filed 03/19/21 Page 48 of 48




WL 3413904, at *3 (“[A] court has broad discretion in fashioning appropriate sanctions for

discovery misconduct.”).

       Accordingly, the Court will grant Ms. Staten’s motion as to the depositions of Mr.

Greenwood and grant Ms. Staten leave, if she so chooses, to depose Mr. Greenwood now. Any

expenses, excluding attorney’s fees, associated with this deposition shall be the responsibility of

Defendants. The Court will also deny Ms. Staten’s motion as to the other alleged violations.

IV.    CONCLUSION

       For the foregoing reasons, Defendants’ motion for summary judgment is GRANTED in

part and DENIED in part. The Court GRANTS summary judgment for Commissioner Semple,

Franco Pannofino, Eduardo Martinez, David Olson, and CO Pierce, and DENIES summary

judgment as to Dr. Valletta.

       Ms. Staten’s motion for sanctions is GRANTED in part and DENIED in part. The

Court grants Ms. Staten leave, if she so chooses, to depose Mr. Greenwood now. Any expenses,

excluding attorney’s fees, associated with that deposition shall be the responsibility of

Defendants. The Court denies Ms. Staten’s motion as to the other alleged violations.

       SO ORDERED at Bridgeport, Connecticut, this 19th day of March, 2021.

                                                      /s/ Victor A. Bolden
                                                      VICTOR A. BOLDEN
                                                      UNITED STATES DISTRICT JUDGE




                                                48
